Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/02/2019 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 01/28/2019 is a has 10-2018-0010118 01/26/2018 are acknowledged.
Drawings
3.  	The drawings were received on 01/28/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on  01/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/11/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1, 3, 5-11, 13,  15-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20040095881 A1 Borella et al. (Hereinafter “Borella").
 	As per claim 1, Borella teaches a method of managing a plurality of sessions in a wireless communication system, the method comprising: identifying, by a user plane entity including a plurality of session management modules, a failed session management module from among-a the plurality of session management modules mi included in the user plane entity, each of which respectively managing a portion of the plurality of sessions (para [0102-0104], fig. 14, user plane module includes plurality of home agents such as active HA/PDSN or standby HA/PDSN selected HA/PDSN, finds a failed session such as failing to meet the full load capacity among plurality of home agents in the user plane  section of which each of which respectively managing a portion of the plurality of sessions); determining, by the user plane entity, a substitute module among the plurality of session management modules to replace the failed session management module with the failure ( para [0102-0104], fig. 14, determining by the one of Home agent in the user plane section finding a substitute module such as selecting another home agent such as selected active HA/PDSN or standby HA/PDSN to replace the failed session module such failing to meet the full load capacity); transmitting, by the user plane entity, to the control plane entity, a request for the information about the at least one session managed by the failed session management 
	As per claim 3, Borella teaches the method of claim 1, wherein the request for the information about the at least one session comprises: at least one of address information of the substitute module , and  41a respective session identifier for each of the at least one session managed by the failed session management module (para [0088], session information is the active or standby node information is associated with the at least one session managed by the failed session management module ).  
	As per claim 5, Borella teaches the method of claim 1, wherein the obtaining comprises receiving, from the control plane entity, the information about the at least one session managed by the failed session management module , according to each of the 
	As per claim 6, Borella teaches the method of claim 1, wherein the obtaining comprises obtaining the information about the at least one session managed by the failed session management module through a packet data unit (PDU) session establishment request message or a create session request message (((para [0102-0104], fig. 14,19, failed session management module through a packet data unit (PDU) session establishment request message).  
	As per claim 7, Borella teaches the method of claim 1, wherein the information about the at least one session comprises at least one of quality of service (QoS) information, billing information, user equipment (UE) address information, and terminal equipment (TE) address information ( para [0143], session information is associated with user equipment (UE) address information for the data flow ).  
	As per claim 8, Borella teaches a method of managing a plurality of sessions in a wireless communication system, the method comprising: receiving, by a control plane entity from a user plane entity including a plurality of session management modules, a request for information about at least one session from among the plurality of sessions managed by a failed session management module from among a plurality of session management modules included in the user plane entity, each of which respectively managing a portion of the plurality of sessions (para [0102-0104], fig. 14,19,  , system manager receives from a user device a request information for a particular session such as a selection request, and based on the session and hearting searching from the session one session from among the plurality of sessions managed by a failed session 
	As per claim 9, Borella teaches the method of claim 8, wherein the transmitting comprises providing the information about the at least one session to a substitute session module of the user plane entity that replaces the failed session module(para [0087] [0143],  fig. 12, 19 substitute session module of the user plane entity that replaces the failed PDSN and replaces with secondary PDSN).  
	As per claim 10, Borella teaches the method of claim 8, wherein the transmitting comprises transmitting the information about the at least one session managed by the failed session management module using a packet data unit (PDU) session establishment request message according to each session ((para [0143], failed session management module through a packet data unit (PDU) session establishment request message  ).  
	As per claim 11, Borella teaches an apparatus for managing a plurality of sessions in a wireless communication system, the apparatus comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: identify a failed session management module from among the plurality of session management modules included in the user plane entity, each of yyhich respectively managing 
	As per claim 13, Borella teaches the apparatus of claim 11, wherein the request for the information about the at least one session comprises at least one of: address information of the substitute module, and a session identifier of each of the at least one session managed by the failed session management module (para [0088], session information is the active or standby node information is associated with the at least one session managed by the failed session management module).  
	As per claim 15, Borella teaches the apparatus of claim 11, wherein the transceiver is further configured to receive, from the control plane entity, the information about the at least one session managed by the failed session management module, according to each session(para [0143],receiving from the system information such as making a active notification or load sharing notification from the system manager).  
	As per claim 16, Borella teaches the apparatus of claim 11, wherein the transceiver is further configured to obtain the information about the at least one session managed by the failed session management module through a packet data unit (PDU) session establishment request message or a create session request message(para [0102-0104], fig. 14,19, failed session management module through a packet data unit (PDU) session establishment request message).  
	As per claim 17, Borella teaches the apparatus of claim 11, wherein the information about the at least one session comprises at least one of quality of service (QoS) information, billing information, user equipment (UE) address information, and 
	As per claim 18, Borella teaches an apparatus for managing a plurality of sessions in a wireless communication system, the apparatus comprising: a transceiver fig. 14; and at least one processor coupled with the transceiver and configured to: receive, from a user plane entity including the plurality of session management modules, a request for information about at least one session among a plurality of sessions, wherein the at least one session is managed by a failed session management module among the plurality of session management modules included in the user plane entity, each of which respectively managing a portion of the plurality of sessions (para [0102-0104], fig. 14,19,  , system manager receives from a user device a request information for a particular session such as a selection request, and based on the session and hearting searching from the session one session from among the plurality of sessions managed by a failed session management module from the back PDSN, each respectively managing a portion of the plurality of sessions); search for the information about the at least one session from among-a the plurality of sessions managed bv a the failed session management module (para [0102-0104], fig. 14,19,  system manager selects particular PDSN based on the rules) and transmit, to the user plane entity, the information about the at least one session ( para [0102-0104], fig. 14,19,  , transmitting, to the user device the information about the at least current session). 
	As per claim 19, Borella teaches the apparatus of claim 18, wherein the transceiver is further configured to provide the information about the at least one 
	As per claim 20, Borella teaches a computer-readable recording medium having embodied thereon a program for executing the method of claim 1( para [0102-0104], fig. 14,19, teaches a mechanism for the mentioned limitation in claim 1).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borella further view of US PG Pub US 20180309560 A1 to Tang et al (hereinafter Tang).
	As per claim 4, Borella teaches the method of claim 1, Tang teaches wherein an association setup request message comprises the request for the information about the at least one session, and wherein the association setup request message is one of N4 association setup request message which is a message in a 5 generation core network and an Sx association setup request message which is a message in an long term evolution (LTE) network (para [0019], network includes communication between mobile device and network includes setup request message which is a message in a 5 generation core network and setup request message which is a message in an long term evolution (LTE) network ).  20180309560

	As per claim 14, Borella teaches the apparatus of claim 11, Tang teaches wherein transceiver sends an association setup request message comprising the request for the information about the at least one session, wherein the association setup request message comprises at least one of an N4 association setup request message which is a message in a 5 generation core network and an Sx association setup request message which is a message in an long term evolution (LTE) network(para [0019], network includes communication between mobile device and network includes setup request message which is a message in a 5 generation core network and setup request message which is a message in an long term evolution (LTE) network ).  
 	Examiner supplies the same rationale as supplied in claim 4.
Response to Arguments
	On page 10 of applicant's argument regarding claim 1, applicant argues  that, "For instance, the cited reference does not teach or suggest “transmitting, by the user plane entity, to the control plane entity, a request for the information about the at least one session managed by the failed session management module; receiving, by the user 
	On page 13 of applicant's argument regarding claim 1, applicant argues  that, "Further, Borella does not teach or suggest “transmitting, by the user plane entity, to the control plane entity, a request for the information about the at least one session managed by the failed session management module; receiving, by the user plane entity, from the control plane entity, the information about the at least one session, based on the transmitted request; and controlling, by the user plane entity, the substitute module 
Conclusion
    Prior arts made of record, not relied upon: US PG Publication US 20090327494 A1; US 20160066222 A1; US 20060277596 A1.
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips  can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467